DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment was filed on 12/31/2020.
Claims 185-187, 189-190, 192-196, and 199 are pending. Claims 1-184, 188, 191 and 197-198 are canceled. Claim 199 is newly added. 
Response to Arguments
Applicants’ arguments filed under Remarks on pages 8-11 on December 31, 2020 have been fully considered but they are not persuasive. 
Applicants state on page 9 with regard to rejection of 112 first paragraph that “Applicant has amended the claims to clarify that the first fraction reserve values are ‘compute.’ See, e.g. paragraph [0085] of the original specification…paragraph [0185] of the originally-filed Specification discloses that the results of computation of variables may be verified, e.g., by taking a measurement for the variables and then comparing the measured values to “the results determined by the computational analysis”…Thus, the originally-filled Specification explicitly discloses correcting a computed fractional flow reserve (cFFR) based on a measured FFR at the same location…Applicant notes that the independent claims have been amended to recite: correcting the first fractional flow reserve values based on the second fractional flow values by correcting a first fractional flow reserve value at a position for which second fractional flow reserve value is not or not yet available…”. The Examiner respectfully disagrees. While the Examiner 
With regard to rejections under 35 USC 112 second paragraphs to claims 185-195, the rejection is withdrawn, remarks on page 10 are persuasive, to claims amending “said virtual fractional flow reserve values”.
Applicants’ arguments filed under Remarks on pages 10-11 regarding rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicants state on page 11 with regard to rejection of 101 that “correcting computed values, e.g., from a computational model, using actual measurements of the values, as recited in the amended claims, is not a mathematical concept, but rather relies on the integration of real-world measurements into the results of the computational model. Moreover, displaying the corrected values ‘at or near locations in the arterial tree model where the’ values “were determined or measured” is not merely an ‘apply-it’ of extra-solution activity, but rather exemplifies the practical application of the claimed subject matter. Such location-specific display provides context for the corrections made to the values in the model. In other words, the claimed subject matter provides a solution for the computer-centric problem of how a computational model may be corrected based on real-world measurements, and how such correction may be provided to a user, e.g., a doctor performing a procedure on the patient, in an intelligible and useful manner.” The Examiner respectfully disagrees.
The steps of claims simply recites obtaining the FFR data values, the first and the second, and performing the corrections based on the values. When viewed under broadest most reasonable interpretation, the instant claims are directed to a judicial exception of an abstract idea belonging to the group of mathematical concept and/or an idea of itself. Further, now amended claims recite “display the coronary arteries of the living being and display the first fractional flow reserve value and the second fractional flow reserve value at or near locations in the tree model where the first fractional flow reserve and the second fractional flow reserve values were determined or measured.” This step is considered a routine step in the field of processing cardiac data of a living being – to display data to a doctor performing a procedure on a patient – as the applicant mentioned in the remarks. Therefore, this step seems to be generic and routine to ‘display’ in a manner it is recited. Displaying (i.e., presenting) data is a mental step (a judicial exception) and is merely ‘presenting’ of the data. Therefore, the steps, and claim as a whole, are considered to be nothing more than mental data gathering and outputting that is generically recited by ‘displaying’.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 185-187, 189-190, 192-196, and 199 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not adequately describe “wherein the processor is further configured to correct a first fractional flow reserve value at a position for which a second fractional flow value is not or not yet available by recalculating said first fractional flow reserve value using at least one second fractional flow reserve value of a different position in the coronary arteries of the living being.” Specification seems to support interpolation of the parameters of the nodes in the models such as cFFR parameters. However, the specification does not have support for the “wherein the processor is configured to correct a first fractional flow reserve value at a position for which a second fractional reserve value is not or not yet available.” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 185, 196 and 199 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea – an idea to itself/mathematical concept) without significantly more. 
(1) Are the claims directed to a process, machine, manufacture or composition of matter;
(2A)	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea;
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.

With regard to (1), the instant claims recite an apparatus and a method and a non-transitory computer readable medium, therefore the answer is "yes".
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical concept and/or an idea of itself. The step of “provide/receive first/second fractional flow reserve value” is considered to be judicially recited mathematical concept/algorithm. The step of “correcting the first fractional flow reserve values based on the second fractional flow reserve values” can be interpreted as either a mental step – done with a paper/pen – or a mathematical concept. The step of “displaying” is merely “apply it” of extra-solution step of providing the fractional flow reserve value calculation data There is nothing in the claim that 
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “provide/receive first/second fractional flow reserve value” and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional elements as follows and includes using a processing apparatus to perform the following:
a.	provide/receive first/second fractional flow reserve value…
b.	correcting the first fractional flow reserve values based on the second fractional flow reserve values…
c.	provide an arterial tree model from the non-invasive imaging data of the coronary arteries of the living being and in-artery imaging…
c. 	displaying the coronary arteries of the living being and display the first/second fractional flow reserve value at or near locations in the arterial tree model.

The steps a. and c. use an apparatus to provide/receive “data”/”model” at a high level of generality such that said “data”/”model” can be used in the operation of the recited judicial exception (the mental step of “providing”/”receiving”). Supplying “data”/”model” does not provide for “integration” of the abstract idea into a practical application, as said “data”/”model” do not change the way in which said apparatus operates. In fact, there are no limits on the apparatus, which is recited at a high level of 
Step b. can be done mentally; there are no specifics about what they are doing in ‘correcting’ thus one can merely ‘look’ at the data and make a ‘determination’. This is considered a mathematical calculation step. One can manually correct the ‘values’ and or use a mathematical formula for the correction.  Step c. is simply a display. The step of “displaying” is a routine step in the medical imaging field and is merely “apply it” of extra-solution step of providing the fractional flow reserve calculation data. The step of “displaying” does not make the claim as a whole patent eligible because the claim as a whole of judicial exception does not integrate into a practical application.
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “providing”/“receiving”, “correction” (mental process), “displaying” (extra-solution step), and it has not been shown that the mental process allows the “technology” (whether it is computer technology or any other technology) to do something that it previously was not able to do. 
	Dependent claims 186-187, 189-190, 192-195,  are rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669